Citation Nr: 0212211	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury.

2.  Entitlement to service connection for residuals of a 
right leg injury.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
Post-Traumatic Stress Disorder (PTSD).  


(The issues of entitlement to service connection for low back 
disability, for migraine headaches and for PTSD will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to November 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals from June 1997 and March 1999 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement to the June 1997 rating 
decision was received in September 1997, a statement of the 
case was issued in September 1997, and a substantive appeal 
was received in October 1997.  A notice of disagreement to 
the March 1999 rating decision was received in May 1999, a 
statement of the case was issued in July 1999, and a 
substantive appeal was received in November 1999.  The 
veteran testified at personal hearings at the RO in January 
1998 and January 2000.  

The Board notes the RO adjudicated the issue of entitlement 
to service connection for PTSD on a de novo basis.  The Board 
has determined, however, that service connection for the 
disability was denied by a September 1995 rating decision.  
The veteran did not submit a notice of disagreement with this 
decision and it became final in September 1996.  The Board is 
therefore required to adjudicate the claim as an attempt to 
reopen a prior final decision which requires a different 
standard of review.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
However, as the Board finds below that new and material 
evidence has been received and that further development is 
required, there has been no prejudice to the veteran in 
adjudicating this claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In January 1995, the veteran claimed entitlement to service 
connection for fungus behind the eye and legs, hypertension, 
hearing loss, a scarred spleen, a broken clavicle and gall 
bladder damage.  These issues have been neither procedurally 
prepared nor certified for appellate review and are referred 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995). 

The Board is undertaking additional development of the issues 
of entitlement to service connection for PTSD, low back 
disability and migraine headaches pursuant to the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
has been completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response of the veteran and his representative, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran does not suffer from right hip disability 
related to his active duty service.  

2.  The veteran does not suffer from right leg disability 
related to his active duty service.  

3.  Service connection for PTSD was denied by rating decision 
in September 1995; a notice of disagreement was not received 
to initiate an appeal from that determination.  

4.  Evidence received since the September 1995 rating 
decision bears directly and substantially upon the matter at 
hand, and is so significant that it must be considered in 
order to fully decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Right hip disability was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Right leg disability was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  The September 1995 rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 1991).

4.  Evidence received since the September 1995 rating 
decision denying service connection for PTSD is new and 
material, and the claim for that benefit has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, service 
personnel records, private and VA medical records, reports of 
VA examinations and correspondence and testimony from the 
veteran.  As the record shows that the veteran has been 
afforded a VA examination in connection with the claims 
addressed in this decision, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  See 66 Fed. Reg. 45,631 (Aug. 
29, 2001).  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issues 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a right hip and right 
leg disability.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and correspondence have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  An April 2001 letter as well as a May 
2002 supplemental statement of the case effectively informed 
the veteran of the types of evidence necessary as well as the 
responsibilities of both VA and the veteran in obtaining 
certain types of evidence.  See Quartuccio v. Principi, No. 
01-997 (Vet. App. June 19, 2002).  Additionally, as noted 
above, the Board has determined that the claim of entitlement 
to service connection for PTSD is an attempt to reopen a 
prior final denial and therefore, is governed by a different 
set of legal criteria.  However, the Board notes the veteran 
has been provided with the laws and regulations pertaining to 
attempts to reopen prior final denials.  Additionally, as the 
Board finds below that new and material evidence has been 
submitted to reopen the PTSD claim and further determined 
that additional evidentiary development is warranted, the 
Board finds no prejudice to the veteran.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Entitlement to service connection for residuals of a right 
hip and right leg injury.

Factual Background

A report of an in-service X-ray examination conducted in 
August 1966 indicated that the veteran injured his right leg 
three weeks prior to the examination and also on the day 
prior to the examination.  The X-ray was interpreted as 
revealing a normal leg.  Service medical records reveal that 
the veteran was stuck by a truck in August 1979 while riding 
a bicycle, landing on his left shoulder and left hip.  He 
received follow-up in-service treatment for the left hip.  An 
October 1979 service record indicates that he incurred a left 
shoulder and right hip injury as a result of the motor 
vehicle accident.  The assessment at that time was trauma 
arthralgia.

Reports of in-service periodic and separation examinations 
and reports of medical history conducted in June 1963, 
October 1966 and April 1967 were silent as to any complaints 
of or diagnosis of any right hip or right leg disorders with 
the exception of complaints of cramps in the legs.  

VA clinical records reveal that in December 1994, the veteran 
complained of a numb right leg.  A September 1996 VA clinical 
record includes the notation that the veteran experienced 
pain and neuropathy on the right side, particularly in the 
hip and lower extremity.  Another VA record reveals that in 
October 1996, the veteran complained of pain on the right 
side from the waist radiating down the right leg and 
occasional numbness.  He reported that he had had the 
symptomatology since Vietnam.  

On VA general medical examination in April 1997, the veteran 
reported that he experienced numbness and pain in his right 
thigh after walking 1/2 mile.  He walked favoring his right 
leg.  

At the time of a January 1998 RO hearing, the veteran seemed 
to testify that his right leg had a stake through it at one 
time.    

An August 1998 X-ray of the right femur conducted for VA, was 
interpreted as revealing minimal degenerative changes and no 
bony or joint abnormality.  An X-ray of the right hip taken 
at the same time, was interpreted as revealing minimal 
degenerative spurring in the femoral head and no fractures or 
dislocation.  The joint space was preserved.  

On VA orthopedic examination in September 1998, the veteran 
reported that he was involved in a rocket attack in 1966, 
sustaining an injury to the right leg, wherein the leg went 
numb from the hip area to the knee.  He alleged that he 
sought immediate medical treatment and nothing was done.  He 
further indicated that, while riding a bike, he was struck by 
a truck and injured his right hip.  He reported that he had 
intermittent pain in his right hip which was described as 
sharp and stabbing as well as occasional popping and 
grinding.  He indicated that he had numbness and tingling 
down the right lower extremity, extending into the second and 
third toes of the right foot.  He reported burning pains in 
his right lower extremity.  Physical examination of the right 
leg revealed a 1 inch healed laceration over the anterior 
pretibial surface of the right leg.  There was no tenderness 
to this region.  There were no signs of inflammation.  There 
were no signs of muscle atrophy or fascial herniation in the 
right leg.  There were no peripheral nerve abnormalities in 
the right leg.  The pertinent diagnosis was laceration on the 
anterior right leg, now healed and no muscular or 
neurological complications.  

In May 1999 correspondence, the veteran alleged that he was 
struck by a truck in 1979 landing on his right shoulder and 
left hip.  

At the time of a January 2000 RO hearing, the veteran 
indicated that he was claiming service connection for a left 
hip and left leg injury and not a right hip and right leg 
injury.  The veteran further indicated, however, that he 
desired to continue his appeal of the right hip and right leg 
disabilities because he was having problems with both sides.  
After walking for 100 feet his leg would become numb.  He 
alleged that this symptomatology had been continuous since 
his service in Vietnam.  He reported that he learned his 
right leg injury was incurred during a rocket attack as a 
result of regression therapy.  He stated that he was treated 
for right leg problems at VA but could not remember the 
doctor's name.  

In October 2000 correspondence, the veteran complained of 
right low back pain which radiated into the right lower 
extremity.  

Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence, the Board must conclude that 
service connection is not warranted for right hip disability.  
The service medical records reveal that the veteran injured 
his left hip as a result of being struck by a truck.  The one 
service medical record which references a right hip injury 
appears to mistakenly transpose the right hip for the left.  
This assumption is supported by the veteran's testimony in 
January 2000, that it was his left hip which he injured 
during active duty.  The veteran does appear to have 
remembered a injury to the right lower extremity during 
regression therapy, but there is nothing to substantiate that 
assertion on his part. 

At any rate, while the post-service medical evidence of 
record demonstrates intermittent complaints of right hip pain 
but the hip pain is not attributed to any right hip 
pathology.  While August 1998 VA X-rays reveal degenerative 
changes, these were not present during the applicable 
presumptive period and have not been linked to any incident 
of active duty.  The Board must conclude that there is no 
current right hip disability related to any incident of the 
veteran's active duty service. 

Likewise, the Board finds that service connection is not 
warranted for right leg disability.  While the veteran was 
seen for complaints of a right leg disability in August 1966, 
no diagnosis was made and an X-ray was interpreted to be 
normal at that time.  There were no further complaints of a 
right leg disability during the remainder of the veteran's 
active duty service.  The post-service medical evidence is 
silent as to the presence of a right leg disability for many 
years after the veteran's discharge from active duty.  There 
were intermittent complaints of right lower extremity 
symptomatology but this has not been attributed to any right 
leg pathology.  On VA examination in September 1998, a 
laceration of the right leg was the only disability noted.  
Mild degenerative changes were noted on a report of an August 
1998 VA X-ray examination but these changes have not been 
linked to active duty in any way and there is no objective 
evidence of the presence of such changes during the 
applicable presumptive time period.  The Board finds the 
preponderance of the evidence demonstrates that the right leg 
injury during active duty was acute and transitory without 
identifiable residuals.  There is no competent evidence of 
record linking a current right leg disability to any incident 
of active duty.  

The Board notes that in the case of Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), the Court held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  

The only evidence of record which indicates that the veteran 
has currently existing right hip and leg disabilities which 
were incurred in or aggravated by active duty is the 
veteran's own allegations and testimony.  As a lay person, 
the veteran is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  His 
allegations as to the presence and etiology of a right hip 
and right leg disability are without probative value.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  A VA examination 
was conducted in September 1998 and the Board finds that 
there is sufficient competent medical evidence to allow for 
determinations as to these two issues without the need for 
medical opinions.  The service medical records and post-
service VA medical records demonstrate that the veteran does 
not have currently existing right leg and right hip pathology 
and the veteran has testified that it was his left hip and 
left shoulder which was injured during active duty.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for right hip and right leg disabilities.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  Gilbert 
v. Derwinski, 1 Vet. App. at 53 (1990).   

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Post-Traumatic Stress Disorder (PTSD).

Criteria and Analysis

The veteran originally filed his claim of entitlement to 
service connection for PTSD in January 1995, and the claim 
was denied in a September 1995 rating decision.  He was 
informed of the decision and of his procedural and appellate 
rights in September 1995.  The veteran did not file a notice 
of disagreement to initiate an appeal from the September 1995 
decision, and that determination became final.  38 U.S.C.A. 
§ 7105(c).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The evidence which was of record at the time of a September 
1995 rating decision which denied service connection for PTSD 
consisted of the service medical records and service 
personnel records.  On a Report of Medical History completed 
by the veteran in January 1966, he indicated that he had or 
had had nervous problems.  The service personnel records 
reveal that the veteran did not receive any awards or 
decorations indicative of participation in combat.  He was 
stationed in Thailand from March 1966 to January 1967 and in 
Korea from January 1974 to January 1975.  

The RO denied service connection in September 1995 as there 
was no record of PTSD showing a chronic disability subject to 
service connection.  It was also noted that the service 
records were silent as to any stressor events for PTSD.  

The pertinent evidence added to the record subsequent to the 
September 1995 rating decision includes reports of VA 
examinations and VA clinical records which contain competent 
medical diagnoses of PTSD which have been linked to the 
veteran's active duty service as well as descriptions 
supplied by the veteran of his in-service stressors.  The 
Board finds that this evidence is new and material as it 
bears directly and substantially upon the claim for service 
connection for PTSD; is neither cumulative nor redundant; 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108.


ORDER

Entitlement to service connection for right hip disability is 
not warranted.  Entitlement to service connection for right 
leg disability is not warranted.  To this extent, the appeal 
is denied. 

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.  To this 
extent, the appeal is granted.  


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

